DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REMARKS
The amendments of claims 1, 5-6, and 16-17, and the addition of new claim 20 in the reply filed on 03/03/2021 are acknowledged. No new matter is entered. New grounds of rejection are set forth below.
The cancellation of claims 9-10 are acknowledged.
Claims 1-8 and 11-20 are pending in this application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8, 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (US 7838403, cited in previous action) in view of Wu et al. (US 20150059850), Reid et al. (US 20170005211, cited in previous action), and Brandt et al. (US 20160293858, cited in previous action), hereinafter referred to as Liu, Wu, Reid, and Brandt, respectively.
Regarding claims 1, 5-6, and 12-13, Liu discloses on figure 3 a method of making the thin film solar cell of instant claim 1, comprising:
depositing the buffer layer on the first electrode comprising a transparent conducting oxide (step [304] teaches depositing a buffer layer on a substrate comprising conductive oxide coated on a glass, Col 9:34-40);
depositing the metal chalcogenide layer on the buffer layer (step [308], Col 9:51-54), such that the buffer layer is disposed between the metal chalcogenide and the first electrode, wherein the metal chalcogenide layer has an average thickness from about 100 nm to about 10 microns (Col 9:54-58); and
disposing the second electrode on the metal chalcogenide layer, such that the metal chalcogenide layer is disposed between the second electrode and the buffer layer (step [310], Col 10:50-55).
Liu fails to disclose the thickness of the buffer layer. However, it would have been obvious to one having ordinary skill in the art to modify the buffer layer to include the instant claimed thickness since the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device. Absent evidence of unexpected results, the claimed thickness is not patentably distinct from the prior art device.
Assuming arguendo that said modification of Liu is nonobvious, Wu discloses a thin film solar cell analogous to the thin film solar cell of Liu (Abstract), wherein the thin film solar cell comprises a CIGS based absorber [105] that directly corresponds to the metal chalcogenide layer of Liu, and a buffer layer [103] (¶0020, Fig 1). Moreover, the reference teaches that the buffer layer includes a thickness from about 5 nm to about 100 nm (¶0019). The buffer layer of Wu is suitable for the intended purpose as the buffer layer of Liu. Thusly, it would have been obvious to one having ordinary skill in the art to substitute the buffer layer of Liu with the buffer layer of Wu since the simple substitute of one known element for another to obtain predictable results supports a prima facie obviousness determination. See MPEP 2143, subsection B. Regarding the thickness of the buffer layer, it would have been obvious to one having ordinary skill in the art to include the thickness range of Wu since the instant claimed ranges overlap the range of the prior art. See 2144.05, section I.
Liu teaches that the metal chalcogenide layer comprises CIGS (Liu, Col 9:53), but fails to teach antimony chalcogenide.
In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II.
Modified Liu fails to teach that the antimony chalcogenide is deposited via closed spaced sublimation.
Brandt discloses a method of depositing antimony chalcogenides analogous to the antimony chalcogenide of modified Liu (Abstract, ¶0019, ¶0021, ¶0024). The reference teaches that the antimony chalcogenide is depositing via closed spaced sublimation, wherein this method decreases the cost of manufacturing the photovoltaic cell (¶0097-0098). Thusly, it would have been obvious to one having ordinary skill in the art to modify the method of depositing the antimony chalcogenide of modified Liu to include the method of Brandt to decrease the cost of manufacturing the device (Brandt, ¶0097-0098). Furthermore, the closed spaced sublimation is suitable for its intended purpose as the method of depositing the antimony chalcogenide of Liu and Reid since both Reid and Brandt references are drawn to antimony chalcogenide photovoltaic semiconductors. It would have been obvious to one of ordinary skill in the art to modify the method of Liu and Reid to include the closed space sublimation deposition process of Brandt since the use of a known technique to improve similar devices in the same way supports a prima facie obviousness determination. See MPEP 2143, subsection C.
Regarding the solar cell efficiency of the thin film solar cell, since the composition and manufacturing requirements are met, it is the Examiner’s position that the solar cell efficiency is inherently met by the combination of the applied references. If there is any difference between the In re Best, 562 F2d at 1255, 195 USPQ at 433, Titanium Metals Corp v Banner, 778 F2d 775, 227 USPQ 773 (Fed Cir 1985), In re Ludtke, 441 F2d 660, 169 USPQ 563 (CCPA 1971) and Northam Warren Corp v D F Newfield Co, 7 F Supp 773, 22 USPQ 313 (EDNY 1934).
Regarding claim 2, modified Liu discloses all of the limitations as set forth above. Moreover, the references teach that the transparent conducting oxide of the first electrode includes ITO (Liu, Col 9:34-36).
Regarding claims 3 and 4, modified Liu discloses all of the limitations as set forth above. Moreover, the references teach that the buffer layer comprises CdS (Wu, ¶0019).
Regarding claims 8 and 20, modified Liu discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the antimony chalcogenide layers comprises Sb2Se3 or Sb2S3 (Reid, ¶0066) since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success supports a prima facie obviousness determination. See MPEP 2143, subsection E.
Regarding claim 14, modified Liu discloses all of the limitations as set forth above. Furthermore, the combination of the references teach that the buffer layer is depositing by chemical bath deposition (Liu, Col 9:34-40).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Wu, Reid, and Brandt as applied to claim 1 above, and further in view of Messina et al. (Antimony Selenide Absorber Thin Films in All-Chemically Deposited Solar Cell, NPL cited in IDS), hereinafter referred to as Messina.
Regarding claim 7, modified Liu discloses all of the limitations as set forth above. The references teach that the antimony chalcogenide layer comprises Sb2Se3 or Sb2S3 (Reid, ¶0066). The reference fails to disclose the formula of the instant claim.
Messina discloses a thin film solar cell analogous to the thin film solar cell of modified Liu, wherein the solar cell comprises an antinomy chalcogenide layer (Abstract). The reference teaches that the antimony chalcogenide layer may comprise Sb2Se3 and Sb2Se3-xSx (Introduction, ¶1). It would have been obvious to one having ordinary skill in the art to substitute the antimony chalcogenide of modified Liu with the Sb2Se3-xSx antimony chalcogenide of Messina since their equivalency of antimony chalcogenide layers for thin film solar cells is recognized in the prior art. See In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II. Moreover, the combination of the applied reference includes the instant claim range of the value of x, wherein the subscript “3-x” implicitly discloses that the value of x cannot be greater than 3 and the subscript “x” implicitly discloses that the value of x cannot be less than 0 since the subscripts of the Se and S components cannot include a negative value.
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Wu, Reid, and Brandt as applied to claim 1 above, and further in view of Rothfuss (US 20160372965, cited in previous action), hereinafter referred to as Rothfuss.
Regarding claim 11, modified Liu discloses all of the limitations as set forth above. Furthermore, the references teach that the second electrode may comprise molybdenum, titanium or silver (Liu, Col 10:52-55). The references fail to disclose the material of the instant claim.
Rothfuss discloses a thin film solar cell analogous to the thin film solar cell of modified Liu (Abstract), wherein the thin film solar cell comprises a CIGS based chalcogenide semiconductor that directly corresponds to the antimony chalcogenide layer of modified Liu (¶0029). The reference teaches that the electrode, which directly corresponds to the second electrode, may comprise titanium, silver, In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958) and MPEP 2144.06, section II.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Wu, Reid, and Brandt as applied to claim 14 above, and further in view of Liang et al. (US 20130065355, cited in previous action), hereinafter referred to as Liang.
Regarding claim 15, modified Liu discloses all of the limitations as set forth above. The references fail to teach that the buffer layer is annealed before depositing the antimony chalcogenide.
Liang discloses a method of depositing a buffer layer analogous to the method modified Liu, wherein the buffer layer is deposited via chemical bath deposition (¶0029). The reference teaches that the buffer layer can be annealed before or after its deposition, wherein the method provides better compositional homogeneity (Abstract). Absent any evidence of unexpected results, it would have been obvious to one having ordinary skill in the art to anneal the buffer layer before depositing the antimony chalcogenide layer of modified Liu in view of the disclosure of Liang to provide the buffer layer with better compositional homogeneity (Liang, Abstract).
Claims 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu, Wu, Reid, and Brandt as applied to claim 13 above, and further in view of Amin et al. (Closed spaced sublimation: A low cost, high yield deposition for CdTe thin film solar cells, NPL cited in IDS), hereinafter referred to as Amin.
Regarding claims 16-19, modified Liu discloses all of the limitations as set forth above. The combination of the references teach that the buffer layer deposited on the first electrode forms a coated electrode since the buffer layer is deposited on the first electrode (step [304], Liu, Col 9:34-40). substrate temperature, deposition pressure, and time of deposition of the closed spaced sublimation process.
Amin discloses a closed spaced sublimation process analogous to the closed spaced sublimation process, wherein the method is applied to forming CdTe photovoltaic semiconductors (Abstract). The reference teaches that following parameters directly determine the characteristics of the deposited film: source temperature, substrate temperature, deposition pressure, and time of deposition (Section 2, ¶1). Thusly, one of ordinary skill in the art would have considered said parameters of the closed spaced sublimation process of modified Liu as result effective variables. Absent any evidence of unexpected results, the claimed parameters cannot be considered critical. Moreover, it would have been obvious to one having ordinary skill in the art to optimize source temperature, deposition pressure, and time of deposition of the closed spaced sublimation through routine experimentation since said parameters are recognized as a result effective variable, wherein it is not inventive to discover the optimum or workable ranges by routine experimentation. See In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and MPEP 2144.05, section II.
Response to Arguments
Applicant's arguments filed 03/03/2021 have been fully considered but they are not persuasive Applicant’s arguments with respect to claim the amendments of independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding the Applicants unexpected results of the instant invention, the Examiner suggests the Applicant provide evidence that establish “that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance.” See Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). Evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) and MPEP § 716.02(d) - § 716.02(e). See In re Blondel, 499 F.2d 1311, 1317, 182 USPQ 294, 298 (CCPA 1974) and In re Fouche, 439 F.2d 1237, 1241-42, 169 USPQ 429, 433 (CCPA 1971) for examples of cases where indirect comparative testing was found sufficient to rebut a prima facie case of obviousness. In this case, Applicant’s arguments regarding unexpected results are not persuasive. 
Moreover, Applicant includes Guo et al. (Tunable Quasi-One-Dimensional Ribbon Enhanced Light Absorption in Sb2Se3 Thin-Film Solar Cells Grown by Close-Space Sublimation, NPL cited in IDS) as evidence of unexpected results. The evidence is not persuasive since 1) the evidence is not commensurate in scope with the instant claims since the evidence is drawn to Sb2Se3 and the instant claims are drawn to a generic antimony chalcogenide, and 2) Applicant’s evidence is not disclosed as the same as Applicant’s instant invention.    
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUJUAN A HORTON/               Examiner, Art Unit 1721                                                                                                                                                                                         
/ELI S MEKHLIN/               Primary Examiner, Art Unit 1796